Exhibit 10.1
DOLE FOOD COMPANY, INC.
GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN
NONQUALIFIED STOCK OPTIONS
FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the nonqualified stock option (the
“Option”) to purchase any part or all of the number of shares of its common
stock, par value $0.001 (the “Common Stock”), that are covered by this Option,
as specified below, at the Exercise Price per share specified below and upon the
terms and subject to the conditions set forth in this Grant Notice, the Dole
Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”) and the Standard Terms
and Conditions (the “Standard Terms and Conditions”) promulgated under such
Plan, each as amended from time to time. This Option is granted pursuant to the
Plan and is subject to and qualified in its entirety by the Standard Terms and
Conditions.

     
Name of Participant:
   
 
   
Grant Date:
  November 29, 2010
 
   
Number of Shares of Common Stock covered by Option:
   
 
   
Exercise Price Per Share:
  $9.74
 
   
Expiration Date:
  November 29, 2020
 
   
Vesting Schedule:
  The Option vests and becomes exercisable with respect to one-third of the
shares subject to the Option on each of the first, second and third
anniversaries of the Grant Date.

This Option is not intended to qualify as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended. By accepting this
Grant Notice, Participant acknowledges that he or she has received and read, and
agrees that this Option shall be subject to, the terms of this Grant Notice, the
Plan and the Standard Terms and Conditions.

                  DOLE FOOD COMPANY, INC.            
 
               
 
          Participant Signature    
 
               
By
               
 
               
Title:
          Address (please print):    
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
                DOLE FOOD COMPANY, INC.            
 
               
By
               
 
               
Title:
               
 
               

 



--------------------------------------------------------------------------------



 



Exhibit 10.1
DOLE FOOD COMPANY, INC.
STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTIONS
These Standard Terms and Conditions apply to the Options granted pursuant to the
Dole Food Company, Inc. 2009 Stock Incentive Plan (the “Plan”), which are
identified as nonqualified stock options and are evidenced by a Grant Notice or
an action of the Administrator that specifically refers to these Standard Terms
and Conditions. In addition to these Terms and Conditions, the Option shall be
subject to the terms of the Plan, which are incorporated into these Standard
Terms and Conditions by this reference. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.

1.   TERMS OF OPTION       Dole Food Company, Inc. (the “Company”), has granted
to the Participant named in the Grant Notice provided to said Participant
herewith (the “Grant Notice”) a nonqualified stock option (the “Option”) to
purchase up to the number of shares of the Company’s common stock (the “Common
Stock”), set forth in the Grant Notice. The exercise price per share and the
other terms and subject to the conditions of the Option are set forth in the
Grant Notice, these Standard Terms and Conditions (as amended from time to
time), and the Plan. For purposes of these Standard Terms and Conditions and the
Grant Notice, any reference to the Company shall include a reference to any
Subsidiary.   2.   NONQUALIFIED STOCK OPTION       The Option is not intended to
be an incentive stock option under Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”) and will be interpreted accordingly.   3.  
EXERCISE OF OPTION       The Option shall not be exercisable as of the Grant
Date set forth in the Grant Notice. After the Grant Date, to the extent not
previously exercised, and subject to termination or acceleration as provided in
these Standard Terms and Conditions and the Plan, the Option shall be
exercisable only to the extent it becomes vested, as described in the Grant
Notice or the terms of the Plan, to purchase up to that number of shares of
Common Stock as set forth in the Grant Notice, provided that (except as set
forth in Section 4.A below) the Participant remains employed with the Company
and does not experience a Termination of Employment. The vesting period and/or
exercisability of an Option may be adjusted by the Administrator to reflect the
decreased level of employment during any period in which the Participant is on
an approved leave of absence or is employed on a less than full time basis.    
  To exercise the Option (or any part thereof), the Participant shall deliver to
the Company a “Notice of Exercise” in a form specified by the Administrator,
specifying the number of whole shares of Common Stock the Participant wishes to
purchase and how the Participant’s shares of Common Stock should be registered
(in the Participant’s name

 



--------------------------------------------------------------------------------



 



    only or in the Participant’s and the Participant’s spouse’s names as
community property or as joint tenants with right of survivorship).       The
exercise price (the “Exercise Price”) of the Option is set forth in the Grant
Notice. The Company shall not be obligated to issue any shares of Common Stock
until the Participant shall have paid the total Exercise Price for that number
of shares of Common Stock. The Exercise Price may be paid in Common Stock, cash
or a combination thereof, including an irrevocable commitment by a broker to pay
over such amount from a sale of the Common Stock issuable under the Option, the
delivery of previously owned Common Stock, withholding of shares of Common Stock
deliverable upon exercise of the Option, or in such other manners as may be
permitted by the Administrator.       Fractional shares may not be exercised.
Shares of Common Stock will be issued as soon as practical after exercise.
Notwithstanding the above, the Company shall not be obligated to deliver any
shares of Common Stock during any period when the Company determines that the
exercisability of the Option or the delivery of shares of Common Stock hereunder
would violate any federal, state or other applicable laws.   4.   EXPIRATION OF
OPTION       The Option shall expire and cease to be exercisable as of the
earlier of (a) the Expiration Date set forth in the Grant Notice or (b) the date
specified below in connection with the Participant’s Termination of Employment:

  A.   If the Participant’s Termination of Employment is by reason of death,
Disability or Retirement, the Participant (or the Participant’s estate,
beneficiary or legal representative) may exercise the Option (regardless of
whether then vested or exercisable) until the date that is twelve months
following the date of such Termination of Employment.     B.   If the
Participant’s Termination of Employment is for any reason other than death,
Disability, Retirement or Cause, the Participant may exercise any portion of the
Option that is vested and exercisable at the time of such Termination of
Employment until the date that is three months following the date of such
Termination of Employment. Any portion of the Option that is not vested and
exercisable at the time of such Termination of Employment (after taking into
account any accelerated vesting under Section 12 of the Plan or any other
agreement between the Participant and the Company (including any accelerated
vesting to which the Participant is entitled in the event of a “Qualified
Termination” under a Change of Control Agreement between the Participant and the
Company), if applicable) shall be forfeited and canceled as of the date of such
Termination of Employment.     C.   If the Participant’s Termination of
Employment is by the Company for Cause, the entire Option, whether or not then
vested and exercisable, shall be immediately forfeited and canceled as of the
date of such Termination of Employment.

2



--------------------------------------------------------------------------------



 



5.   RESTRICTIONS ON RESALES OF SHARES ACQUIRED PURSUANT TO OPTION EXERCISE    
  The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Common Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy, (b) restrictions
designed to delay and/or coordinate the timing and manner of sales by
Participant and other optionholders and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.   6.   INCOME
TAXES       The Company shall not deliver shares of Common Stock in respect of
the exercise of any Option unless and until the Participant has made
arrangements satisfactory to the Administrator to satisfy applicable withholding
tax obligations. Unless the Participant pays the withholding tax obligations to
the Company by cash or check in connection with the exercise of the Option,
withholding may be effected, at the Company’s option, by withholding Common
Stock issuable in connection with the exercise of the Option (provided that
shares of Common Stock may be withheld only to the extent that such withholding
will not result in adverse accounting treatment for the Company). The
Participant acknowledges that the Company shall have the right to deduct any
taxes required to be withheld by law in connection with the exercise of the
Option from any amounts payable by it to the Participant (including, without
limitation, future cash wages).   7.   NON-TRANSFERABILITY OF OPTION      
Except as permitted by the Administrator or as permitted under the Plan, the
Participant may not assign or transfer the Option to anyone other than by will
or the laws of descent and distribution and the Option shall be exercisable only
by the Participant during his or her lifetime. The Company may cancel the
Participant’s Option if the Participant attempts to assign or transfer it in a
manner inconsistent with this Section 7.   8.   OTHER AGREEMENTS SUPERSEDED    
  The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Option. Any prior agreements, commitments or negotiations concerning the Option
are superseded.   9.   LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION      
Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it. Nothing in the Plan, in the Grant Notice, these

3



--------------------------------------------------------------------------------



 



    Standard Terms and Conditions or any other instrument executed pursuant to
the Plan shall confer upon the Participant any right to continue in the
Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.   10.  
GENERAL       In the event that any provision of these Standard Terms and
Conditions is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.       The headings preceding the text of the
sections hereof are inserted solely for convenience of reference, and shall not
constitute a part of these Standard Terms and Conditions, nor shall they affect
its meaning, construction or effect.       These Standard Terms and Conditions
shall inure to the benefit of and be binding upon the parties hereto and their
respective permitted heirs, beneficiaries, successors and assigns.       These
Standard Terms and Conditions shall be construed in accordance with and governed
by the laws of the State of Delaware, without regard to principles of conflicts
of law.       In the event of any conflict between the Grant Notice, these
Standard Terms and Conditions and the Plan, the Grant Notice and these Standard
Terms and Conditions shall control. In the event of any conflict between the
Grant Notice and these Standard Terms and Conditions, the Grant Notice shall
control.       All questions arising under the Plan or under these Standard
Terms and Conditions shall be decided by the Administrator in its total and
absolute discretion.       Notwithstanding anything herein or in the Plan to the
contrary, no adjustments to the Option and/or any of the terms hereof shall be
made pursuant to Section 12 of the Plan or otherwise in connection with the
transactions to be consummated subsequent to Grant Date but prior to the
consummation of the Company’s initial public offering.   11.   ELECTRONIC
DELIVERY       By executing the Grant Notice, the Participant hereby consents to
the delivery of information (including, without limitation, information required
to be delivered to the Participant pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, the Option and the Common
Stock via Company web site or other electronic delivery.

4